Case 19-25757-JNP           Doc 142     Filed 10/07/19 Entered 10/07/19 18:27:02           Desc Main
                                       Document      Page 1 of 2


 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-2(c)
 FLASTER/GREENBERG, P.C.
 William J. Burnett
 Damien Nicholas Tancredi
 1810 Chapel Avenue West
 Cherry Hill, NJ 08002
 (215) 587-5675
 Damien.tancredi@flastergreenberg.com
 Counsel to the Official Committee of Unsecured
 Creditors

 In re:                                                     Chapter 11

 KLINE CONSTRUCTION CO., INC. 1 ,                           Case No. 19-25757
                                                            Judge: Honorable Jerrold N. Poslusny, Jr.
                                  Debtor.



                  SUPPLEMENTAL CERTIFICATION OF STANLEY MASTIL
                IN SUPPORT OF RETENTION OF GAVIN/SOLMONESE, LLC AS
                         FINANCIAL ADVISOR TO THE DEBTOR

 I, Stanley Mastil, CPA, CFF, hereby state as follows:

           1.     I am a senior director at Gavin/Solmonese, LLC (“Gavin”).

           2.     Gavin was retained as the Financial Advisor to the Official Committee of

 Unsecured Creditors (the “Committee”) nunc pro tunc to September 5, 2019 on September 16,

 2019.

           3.     During the time that I was retained by Committee, I have not received any

 confidential information from the Committee or any members of the Committee.

           4.     In my professional opinion, my retention by the Debtor does not constitute a

 conflict of interest.



 1
     The last four digits of Debtor’s federal tax identification numbers is 3037.



 7440454 v1
Case 19-25757-JNP       Doc 142     Filed 10/07/19 Entered 10/07/19 18:27:02               Desc Main
                                   Document      Page 2 of 2


          5.   I declare under penalty of perjury that the forgoing is true and correct.


 Executed on October 7, 2019.


                                                      /s/ Stanley Mastil

                                                      ____________________________

                                                      Stanley Mastil, CPA, CFF




                                                 2
 7440454 v1
